UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
DRYWALL TAPERS AND POINTERS OF GREATER :
NEW YORK LOCAL UNION 1974, IUPAT, AFL-CIO, :
                                                                       :      18-CV-7568 (JMF)
                                    Petitioner,                        :
                                                                       :   MEMORANDUM OPINION
                  -v-                                                  :       AND ORDER
                                                                       :
THE MANHATTAN COMPANY OF NEW YORK,                                     :
INC.,                                                                  :
                                                                       :
                                   Respondent.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On July 5, 2018, Petitioner Drywall Tapers and Pointers of Greater New York Local

Union 1974, IUPAT, AFL-CIO (the “Union”) filed a Petition to Confirm Arbitration (albeit

styled as a “Complaint”). (Docket No. 1). On August 21, 2018, the Court set a briefing schedule

for the Union’s submission of any additional materials in support of the Petition, any opposition

by Respondent the Manhattan Company of New York, Inc. (“Manhattan”), and the Union’s

reply. (Docket No. 6). Pursuant to the briefing schedule, which was subsequently modified,

Manhattan’s opposition was due no later than October 5, 2018. (Docket Nos. 10, 13). To date,

Manhattan has neither responded to the Petition nor otherwise sought relief from the Award.

        The Court must treat the Petition, even though unopposed, “as akin to a motion for

summary judgment based on the movant’s submissions.” Trs. for Mason Tenders Dist. Council

Welfare Fund, Pension Fund, Annuity Fund & Training Program Fund v. Capstone Constr.

Corp., 11-CV-1715 (JMF), 2013 WL 1703578, at *2 (S.D.N.Y. Apr. 19, 2013) (discussing in

depth the legal standards for resolving unopposed petitions to confirm arbitration awards). After
reviewing the petition and the supporting materials, the Court finds that there is no genuine issue

of material fact precluding summary judgment as to all portions of the Award, as the Arbitrator’s

decision provides more than “a barely colorable justification for the outcome reached.” Id. at *3

(internal quotation marks omitted). Nor is there any justification under Section 10(a) of the

Federal Arbitration Act for vacating the Award.

       Accordingly, the Court grants the Union’s unopposed Petition to confirm the entire

Award.1 The Union is directed to file their Proposed Judgment electronically, using the ECF

Filing Event “Proposed Judgment,” by no later than November 29, 2018.

       The Clerk of Court is directed to terminate Docket No. 14.



       SO ORDERED.

Dated: November 26, 2018                              _________________________________
       New York, New York                                    JESSE M. FURMAN
                                                          United States District Judge




1
        The Court does not award attorney’s fees or prejudgment interest. Although the Petition
purports to seek both (see Docket No. 1, at 3), the Union does not request either form of relief in
its motion or submit any documentation to support an award of attorney’s fees.



                                                  2
